DENIED; Opinion Filed April 16, 2013.




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-13-00444-CV

                          IN RE MICHAEL LODISPOTO, Relator

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-03660-2012

                               MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                    Opinion by Justice Lang
       Relator contends the trial judge erred in confining him to jail on a finding of contempt.

The facts and issues are well known to the parties, so we need not recount them herein. Based

on the record before us, we conclude relator has not shown he is entitled to the relief requested.

Accordingly, we DENY relator=s petition for writ of habeas corpus and his motion for

emergency stay. See TEX. R. APP. P. 52.8(a); Ex parte Barnett, 600 S.W.2d 252, 254 (Tex. 1980)

(orig. proceeding).




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE

130444F.P05